DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cull et al (WO 2013/029733).
	With respect to Claim 1, Cull et al  discloses a formulation comprising an n-type organic semiconductor (page 38, 15-30), a p-type organic semiconductor (page 21, 5-25) and a solvent mixture comprising a first solvent and a second solvent wherein the first solvent is an alkylated aromatic hydrocarbon  (page 18, lines 7-20, alkylated tetralin) and the second solvent is a benzene substituted with two or more constituents including at least two C 1-6 alkoxy groups (page 18, 25-35, alkoxylated benzene, C 1-6) .
	Cull et al differs from the present Claims in that it does exemplify the use of all four components in one formulation, and lists numerous components.
	However, it would have been obvious for one of ordinary skill in the art to arrive at the presently claimed composition, as the selection of known components, for their known benefit, as solvents would have been prima facie obvious to one of ordinary skill in the art. The selection of known solvents from a list of solvents, for their known benefit as solvents in organic semiconductor compositions, would have been prima facie obvious to one of ordinary skill in the art.
	
With respect to Claim 2, Cull et  disclose mixtures of the second solvent (page 20, lines 11-15)  of alkylated benzene (claimed first solvent, aromatic hydrocarbon; page 18, 25-35, alkylated benzene, C 1-6) ) and alkoxylated benzene (claimed second solvent; page 18, 25-35, alkoxylated benzene, C 1-6), and disclose  the aromatic hydrocarbon is benzene. It would have been obvious for one of ordinary skill in prima facie obvious to one of ordinary skill in the art. The selection of two disclosed second solvents from the list of  second solvents provided by Cull et al, for their known benefit as solvents in organic semiconductor compositions, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 3, as discussed with respect to Claim 2, the limitation “ of the first solvent is represented by Formula I, wherein R 1 in each occurrence independently represents a C1-C6 alkyl group and n is at least 1 ” , is met by the selection of alkylated benzene and alkoxylated benzenes. See page 18, 25-35, alkoxylated benzene and alkylated benzene, C 1-6 of Cull et al. 
	With respect to Claim 4, Cull disclose the first solvent is trimethylbenzene. See page 18, 25-35, alkylated benzene, C 1-6.
	With respect to Claim 5, Cull et al disclose the second solvent is represented by Formula II, wherein R2 independently in each occurrence represents a substituent with the proviso that at least two R2 groups are independently C1-C6 alkoxy group and m is 2-6. See page 18, 25-35, alkoxylated benzene, C 1-6.
With respect to Claim 6, Cull et al disclose each R2 is a C1-C6 alkoxy group. See page 18, 25-35, alkoxylated benzene, C 1-6.
With respect to Claim 7, Cull et al disclose the formulation according to claim 6 where M is 2. See page 18, 25-35, alkoxylated benzene, C 1-6.
With respect to Claim 8, Cull et al disclose the second solvent is 1, 2 dimethoxybenzene or 1,3 dimethoxybenzene. See page 18, 25-35, alkoxylated benzene, C 1-6.


	With respect to Claim 10, Cull et al disclose the first solvent is present in a content range of from 50 to 99.5 volume percent based on the total volume of the solvent mixture. See page 20, lines 15-25.
	With respect to Claim 11, Cull et al disclose the second solvent is present in a content range of from 0.5 to 50 volume percent based on the total volume of the solvent mixture. See page 20, lines 15-25.
	With respect to Claim 12, Cull et al the first solvent: second solvent volume ratio is within the range of from 70:30 to 99.5 : 0.5. See page 20, lines 15-25. Overlapping ranges are prima facie obvious. In re Wertheim 191 USPQ 90 (CCPA 1976).
	With respect to Claim 13, Cull et al disclose the solvent mixture consists of the first solvent and the second solvent. See page 20, lines 15-20.
	With respect to Claim 14, Cull et al disclose the p-type organic semiconductor is a conjugated organic polymer. See page 20, lines 25-30.
	With respect to Claim 15, Cull et al disclose the n-type organic semiconductor is fullerene or a fullerene derivative. See page 38, 15-30.
	With respect to Claim 16, Cull et al discloses a method of manufacturing an organic photosensitive electronic device comprising an anode, a cathode and a photoactive layer between the cathode and the anode, the method comprising: applying to the formulations according to Claim 1 by a solution deposition method to form a wet film; drying the wet film to provide the photoactive layer; and forming the other of the anode and cathode over the photoactive layer. See page 8, lines 5-20.
	With respect to Claim 17, Cull et al disclose an organic photosensitive device comprising an anode, a cathode and photoactive layer manufactured by the method according to claim 16. See page 8, lines 20-25.

With respect to Claim 18, Cull et al disclose the organic photosensitive electronic device is an organic photodetector. See page 8, lines 20-25.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










AGG
March 19, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812